Citation Nr: 0806195	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the face, including the ears.  

2.  Entitlement to service connection for residuals of 
frostbite of the left hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954 and from August 1954 to November 1963, including 
combat service during the Korean conflict.  

This matter came to the Board of Veteran's Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) regional Office (RO) in Seattle, 
Washington.  In that rating decision, the RO, in pertinent 
part, denied service connection for residuals of frostbite to 
the left hand, face, and both feet on the basis that new and 
material evidence had not been received to reopen the claims, 
which had been denied previously.  The veteran disagreed with 
the RO decisions and perfected his appeal as to those claims.  
In a decision dated in December 2006, the Board determined 
that new and material evidence had been received to reopen 
the claims regarding the left hand and both feet.  The Board 
now notes that it failed inadvertently to address the matter 
of whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of frostbite of the face, including the ears.  That 
issue remains on appeal, and the Board has listed it on the 
title page.  

In December 2006, after determining that the claims for 
service connection for residuals of frostbite to the left 
hand and both feet had been reopened, the Board remanded 
those claims for development and adjudication on a de novo 
basis.  Thereafter, the VA Appeals Management Center (AMC) 
continued the denial of service connection for residuals of 
frostbite of the left hand and as to that issue issued a 
September 2007 supplemental statement of the case (SSOC), 
which it forwarded to the veteran in late October 2007.  In a 
rating decision dated in September 2007, the AMC granted 
service connection for peripheral neuropathy of the right and 
left lower extremities as residuals of frostbite of the right 
and left feet and awarded a 10 percent rating for each lower 
extremity effective from November 25, 2003.  The AMC 
forwarded that rating decision to the veteran in 
November 2007.  

In early December 2007, the veteran submitted a VA Form 9, 
Appeal to Board of Veterans Appeals, in which he stated that 
he wanted to appeal all issues listed in the statement of the 
case and any supplemental statement of the case.  In 
addition, the veteran stated that he is appealing all 
decisions made in the November 2007 rating notification.  He 
went on to say that he is appealing the effective dates of 
the favorable decisions that frostbite caused the peripheral 
neuropathy in both feet and rated at 10 percent as of 
November 25, 2003.  It is clear from this signed statement 
and from another unsigned statement received on the same date 
that the veteran has expressed disagreement with, and his 
intent to appeal, the November 23, 2003, effective date.  In 
addition, the Board notes that in a statement received at the 
Board in January 2008, the veteran's representative stated he 
interprets the veteran's statement as indicating his intent 
to appeal the 10 percent ratings for peripheral neuropathy in 
each lower extremity as well as the effective dates.  The 
Board therefore refers this matter for issuance of an 
appropriate statement of the case.  

The Board notes that in November 2006 a Deputy Vice Chairman 
of the Board granted a motion from the veteran's 
representative to advance the veteran's appeal on the Board's 
docket.  

In the correspondence received from the veteran in 
December 2007, he stated that he had moved from the state of 
Washington to Virginia and it is for that reason that the 
Board has referred to the Roanoke, Virginia, RO on the title 
page.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

As explained in the Introduction, the AMC issued a 
September 2007 SSOC on the issue of entitlement to service 
connection for residuals of frostbite of the left hand and 
forwarded the SSOC to the veteran in late October 2007.  On 
the VA Form 9, which was received in December 2007, within 60 
days of issuance of the SSOC, the veteran indicated that he 
wanted to appeal the issues listed in the SSOC and in 
addition stated that he wants a Board hearing at a local VA 
office.  As the veteran now resides in Virginia, the Board 
will request that the hearing be scheduled at the RO in 
Roanoke, Virginia.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
Roanoke, Virginia.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



